Citation Nr: 1225445	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  07-26 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Board notes that, in a May 1993 rating decision, the RO denied the Veteran's claim for a psychiatric disorder to include PTSD.  The Veteran appealed the issue to the Board and, in January 1996, the Board denied the Veteran's appeal.  In February 2006, the Veteran sought to reopen his claim specifically for PTSD and in April 2010, the Board reopened the claim and remanded the issue for further development.  Following the necessary development, the Board denied the issue of service connection for PTSD in a January 2011 decision.

In an October 2011 Joint Motion for Remand, the Secretary and the Veteran moved for the United States Court of Appeals for Veterans Claims (Court) to issue an order to remand the Board's January 2011 decision.  In October 2011, the Court remanded the January 2011 decision.  

In the Joint Motion for Remand, the parties noted that the Board neglected to consider Clemons v. Shinseki, which states that if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  Clemons, 23 Vet. App. 1 (2009).  In lieu of Clemons and the Court order, the issue has been rephrased to include all acquired psychiatric disorders.  

The Veteran testified before the undersigned Veterans Law Judge in February 2010, a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's claimed in-service combat-related stressors are conceded.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a variously diagnosed acquired psychiatric disorder that was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without them.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 4.125 (2011).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); 38 U.S.C.A. § 1154(b) (West 2002).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

The Veteran asserts that his psychiatric disorders are a result of his service in Vietnam.  For the reasons discussed below, the Board finds that the evidence for and against the Veteran's claim is at least in equipoise and entitlement to service connection for an acquired psychiatric disorder is therefore granted.  

Initially, the Board notes that the Veteran participated in combat in Vietnam in which casualties have been confirmed.  Accordingly, an in-service stressor is conceded.  38 U.S.C.A. § 1154.  

An in-service stressor does not, however, end the inquiry as to whether an acquired psychiatric disorder may be service connected.  In this case, while an in-service stressor is conceded, there is some question as to whether a psychiatric disorder is demonstrated by the service medical and personnel records.  

Considering the Veteran's service record as a whole, in-service evidence of a psychiatric disorder is questionable.  Personnel records document that the Veteran was discharged under other than honorable conditions in lieu of a trial by court martial in November 1969 and multiple periods of AWOL (it is noted that the Veteran's character of discharge was later changed to under honorable conditions).  Such behavior may demonstrate a psychiatric disorder, however, the record includes a September 1969 certificate signed by the Veteran's commander which noted that there was no question as to the Veteran's sanity.  In October 1969, the Veteran reported that he experienced frequent or terrifying dreams; however, an accompanying October 1969 report of medical examination noted a normal psychiatric evaluation.  

Following service, the Veteran is shown to consistently report psychiatric symptoms, even when questioned about unrelated disorders.  In a March 1978 VA examination for an unrelated disorder, the Veteran indicated that in 1970 and 1975, he had experienced episodes of temporary insanity.  A March 1980 VA examination revealed that the Veteran complained of depression and during a VA examination in October 1990, he reported having suffered from mental problems ever since leaving the service.  The Veteran filed a claim of service connection for "nerves" in May 1991.

In a January 1992 examination report for the Disability Determination Services of North Carolina, the Veteran reported that he had had auditory hallucinations since Vietnam.  In a statement in support of his claim received in May 1992, the Veteran stated that his nervous condition began when he was an infantry soldier in the 196th Light Infantry Brigade where many people were killed in action.  In stressor statements received in March 2006, the Veteran explained that on May 8, 1968 he was engaged in heavy firefights with casualties.  He stated that he had psychological problems from then on.  During his February 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that, as far as he could remember, he first realized that he had psychological problems during a firefight in Vietnam.  

The Veteran's assertions are supported by an April 2006 statement submitted by his sister, W.M., who reported that her brother experienced flashbacks of the war, anxiety, emotional shutdown and trouble concentrating and thinking clearly since his return from service.  The Board finds the Veteran's and his sister's assertions credible and these consistent reports of hallucinations and other psychiatric symptoms since service indicates a continuity of symptoms.  38 C.F.R. § 3.303(b); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

Turning now to the medical evidence of record, the claims file contains conflicting evidence as to whether the Veteran's may be diagnosed with PTSD or schizophrenia and whether a psychiatric disorder is related to service.

In a May 1992 VA examination report, the examiner concluded that the Veteran demonstrated features of psychiatric disorders to include some sequelae of combat trauma but that these did not appear to comprise of diagnosable conditions.  It was also noted that the Veteran's diagnosis appeared to be complicated by unsupervised use or abuse of prescription medications.  A diagnosis of schizophrenia, paranoid type was provided.

In August 2007 a VA examiner noted substantial pre-military behavior/adjustment problems.  The examiner stated that the Veteran did not meet the DSM IV criterion for a diagnosis of PTSD and diagnosis of chronic schizophrenia was provided.  The examiner noted that the Veteran presented a poor case for connection of a thought disorder to military experiences and further noted that the Veteran did not have the full spectrum of symptoms consistent with a diagnosis of PTSD.  

In contrast, an April 2012 evaluation report from psychologist W.A. concluded that it was more likely than not that the Veteran experienced the onset of PTSD secondary to a firefight during his service in Vietnam.  She further stated that the Veteran's symptoms of schizophrenia, undifferentiated type, began as a result of the same firefight that resulted in his trauma-related symptomology.  She stated that a common nexus of connection was apparent between the Veteran's military service and his two acute clinical disorders, which were inseparable.  She found that the Veteran's symptoms of PTSD and schizophrenia began during his military service.  

Weighing against the Veteran's claim is the fact that, while the Veteran is shown to report disturbed sleep; he is also reported on a number of occasions to be mentally sound during service.  Further, post-service records include numerous medical opinions that the Veteran symptoms do not warrant a diagnosis of PTSD.

Weighing in favor of the Veteran's claims are his consistent statements that he experienced psychiatric symptoms since service, to include statements made during examinations for unrelated disorders and made prior to requesting service connection for any psychiatric disorder.  Additionally, the Veteran's sister confirms the Veteran's assertions.  Jandreau.  Further, weighing in favor of the Veteran's claim is the opinion of W.A. who provides diagnoses of PTSD and schizophrenia and who relates the Veteran's service to both disorders.

Evaluating the evidence both for and against a finding of service connection, the Board finds that the evidence is at least evenly balance as to whether the acquired psychiatric disorders are related to service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  The claim is granted.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD and schizophrenia, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


